El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El demandante apelado solicita la desestimación del pre-sente recurso, por entender que el mismo no ha sido inter-puesto de buena fe y que su único objeto es demorar el curso de la justicia e impedir la ejecución de la sentencia.
*908De la moción jurada radicada por el demandante apelado y de los documentos a ella anexos aparecen los siguientes hechos:
En abril 4 de 1940 la Corte de Distrito de Humacao con-denó a los demandados José Zenón Berríos y Faustino Berríos a pagar al demandante Francisco González Fagundo la suma de $5,000, más $500 para honorarios y las costas. De esa sentencia apeló José Zenón Berríos, quedando radi-cado su escrito de apelación el 29 de abril de 1940. En mayo 6 del mismo año, a petición del apelante, la corte ordenó que se preparase la transcripción de la evidencia, y el 13 del mismo mes el taquígrafo radicó en la secretaría de la corte inferior una solicitud para que el apelante consignara en secretaría el importe de sus honorarios ascendentes a $600, notificando oportunamente al abogado del apelante.
El 27 de mayo de 1940, día en que expiró el término legal para la radicación de la transcripción de evidencia, el apelante solicitó y obtuvo de la corte inferior una prórroga de 30 días para tal fin. Al enterarse el demandante de la concesión de dicha prórroga solicitó la reconsideración de la orden por la cual se había concedido. La corte inferior citó a las partes para ser oídas el 7 de junio sobre los méritos de la moción de reconsideración, y el día 6 del mismo mes el apelante solicitó un término de diez días para formular un alegato contra dicha moción, por no poder comparecer a la vista señalada para el día 7. La corte inferior, con la oposición del apelado, concedió el término solicitado y se-ñaló la vista de la moción para el día 21 de junio de 1940, en cuya fecha, después de oír al demandante, que fué el único compareciente, la corte inferior dictó una resolución concediendo al demandado apelante hasta el 25 de junio de 1940 para consignar los honorarios del taquígrafo, en de-fecto de lo cual la corte reconsideraría su resolución y dene-garía la prórroga solicitada.
*909En junio 24 de 1940 el apelante radicó nna nueva moción en la que pedía que el término que se le había concedido para consignar los honorarios del taquígrafo fuese extendido hasta que esta Corte Suprema resolviese una moción de desestimación del recurso radicada por el demandante ape-lado. No hay constancia en los autos en cuanto a la reso-lución que la corte inferior dictara sobre dicha moción. La moción de desestimación fué resuelta en julio 19, 1940, a favor del demandado apelante.
El 24 de junio de 1940, el demandado apelante radicó otra moción solicitando se le prorrogara el plazo fijado para el depósito de honorarios del taquígrafo hasta que la corte resolviese una moción sobre levantamiento de un embargo trabado sobre bienes del demandado apelante en otro pleito pendiente ante la misma corte. Dicha moción fué radicada en junio 26 de 1940 y está aún pendiente de resolución, sin que el promovente haya hecho gestión alguna para conse-guir que sea resuelta por la corte.
En agosto 2, 1940, el apelante radicó una nueva moción alegando que su abogado estaba en el campamento de la Guardia Nacional y solicitando que el plazo para hacer el depósito fuese prorrogado hasta diez días después de termi-narse el campamento, o sea hasta agosto 28, 1940.
Transcurridos todos los términos a que hemos hecho re-ferencia sin que el apelante diese paso alguno para perfec-cionar su apelación, el demandante apelado radicó una moción en la que suplicaba a la corte inferior no concediese nuevas prórrogas al apelante. Dicha moción fué notificada al ape-lante y resuelta a favor del demandante apelado.
Celebrada en 20 de enero de 1941 la vista de la moción de desestimación del recurso, compareció el demandante apelado, quien en apoyo de su moción ofreció una certifica-ción del' secretario de la corte de distrito, fechada el 18 del mismo mes, en la que dicho funcionario hace, constar que la última moción del apelante fué radicada en julio 31, *9101940; y que desde esa fecha el apelante no ha practicado ninguna otra gestión, ni ha radicado la transcripción de la evidencia ni solicitado la reconsideración de la resolueón de octubre 17 de 1940 denegándole las prórrogas solicitadas. El promovente radicó además una certificación del taquí-grafo en la que hace constar que desde el 25 de mayo de 1940 hasta el 18 de enero de 1941, fecha de la certificación, el demandado apelante no ha hecho gestión alguna para conseguir la preparación del récord taquigráfico.
El demandado apelante no compareció a oponerse a. la moción de desestimación, no obstante haber sido notificado oportunamente.
Los hechos que acabamos de exponer prueban fuera de toda duda que al interponer el recurso el demandado ape-lante no tuvo otro propósito sino el de dilatar la ejecución de la sentencia.

Debe declararse con lugar la moción y desestimarse por abandono el recurso.